PER CURIAM.*
Carlos Wilfredo Bejarano, a citizen of Honduras, petitions for review of an order from the Board of Immigration Appeals (“BIA”) summarily affinning the immigration judge’s (“IJ”) decision to deny his application for asylum or withholding of removal. Bejarano argues that the IJ failed to address his claim of past persecution and erroneously found his testimony not credible. He asserts that he established a well-founded fear of persecution if he were to return to Honduras.
After reviewing the record and the briefs, we conclude that the decision is supported by substantial evidence and that the evidence in the record does not compel a contrary conclusion. See INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); Mikhael v. INS, 115 F.3d 299, 302 (5th Cir.1997). Accordingly, the petition for review is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.